

113 S1785 IS: Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1785IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Shiloh National Military Park located in the States of Tennessee and Mississippi, to establish Parker’s Crossroads Battlefield as an affiliated area of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the
			 Shiloh National Military Park Boundary
			 Adjustment and Parker’s Crossroads Battlefield Designation
			 Act.2.DefinitionsIn this Act:(1)Affiliated
			 areaThe term affiliated area means the Parker’s
			 Crossroads Battlefield established as an affiliated area of the National Park
			 System by section 4(a).(2)ParkThe
			 term Park means Shiloh National Military Park, a unit of the
			 National Park System.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.3.Areas to be added
			 to shiloh national military park(a)Additional
			 areasThe boundary of  the Park is modified
			 to include the areas that are generally depicted on the map entitled
			 Shiloh National Military Park, Proposed Boundary Adjustment,
			 numbered 304/80,011, and dated April 2012, and which are comprised of the following:(1)Fallen Timbers
			 Battlefield.(2)Russell House
			 Battlefield.(3)Davis Bridge
			 Battlefield.(b)Acquisition
			 authorityThe Secretary may acquire the land described in subsection
			 (a) by donation, purchase from willing sellers with donated or appropriated
			 funds, or exchange.(c)AdministrationAny
			 land acquired under this section shall be administered as part of the
			 Park.4.Establishment of
			 affiliated area(a)In
			 generalParker’s Crossroads Battlefield in the State of Tennessee
			 is established as an affiliated area of the National Park System.(b)Description of affiliated areaThe
			 affiliated area shall consist of the area generally depicted within the
			 Proposed Boundary on the map entitled Parker’s Crossroads
			 Battlefield, Proposed Boundary, numbered 903/80,073, and dated April
			 2012.(c)AdministrationThe
			 affiliated area shall be managed in accordance with—(1)this Act; and(2)any law
			 generally applicable to units of the National Park System.(d)Management
			 entityThe City of Parkers Crossroads and the Tennessee
			 Historical Commission shall jointly be the management entity for the affiliated
			 area.(e)Cooperative
			 agreementsThe Secretary may provide technical assistance and
			 enter into cooperative agreements with the management entity for the purpose of
			 providing financial assistance for the marketing, marking, interpretation, and
			 preservation of the affiliated area.(f)Limited role of
			 the secretaryNothing in this Act authorizes the Secretary to
			 acquire property at the affiliated area or to assume overall financial
			 responsibility for the operation, maintenance, or management of the affiliated
			 area.(g)General
			 management plan(1)In
			 generalThe Secretary, in consultation with the management
			 entity, shall develop a general management plan for the affiliated area in accordance with section 12(b) of the National Park System General Authorities Act
		(16 U.S.C. 1a–7(b)).(2)TransmittalNot
			 later than 3 years after the date on which funds are made available to carry out this Act,
			 the Secretary shall submit  to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate the general management plan developed under paragraph (1).